UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 28, 2013 SOUND FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 001-35633 45-5188530 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2005 5th Avenue, Second Floor, Seattle, Washington (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(206) 448-0884 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Sound Financial Bancorp, Inc. (“the Registrant”) held its annual meeting of shareholders on May 28, 2013.Holders of record of the Registrant’s common stock at the close of business on March 28, 2013, were entitled to vote on six proposals at the annual meeting.The final voting results of each proposal are set forth below. Proposal 1 – Election of Directors The Registrant’s shareholders approved the election ofTyler K. Myers, Robert F. Carney and James E. Sweeneyas directors of the Registrant for a term to expire in the year 2016. Tyler K. Myers Robert F. Carney James E. Sweeney For Withheld Broker Non-Vote Proposal 2 – Ratification of Independent Registered Public Accounting Firm The Registrant’s shareholders approved the ratification of the appointment of Moss Adams LLP as the Registrant’s independent registered public accounting firm for the year ending December31, 2013. Number of Votes For Against Abstain Broker Non-Votes - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. SOUND FINANCIAL BANCORP, INC. Date: June 3, 2013 By: /s/ Laura Lee Stewart Laura Lee Stewart, President and CEO
